DETAILED ACTION
This action is in response to the amendments filed 12 March 2021 for application 15/383759 filed on 19 December 2016. Claims 1-20 are currently pending. The rejections under 35 USC 112(b) have been withdrawn in light of the amendments. The rejections under 35 USC 112(a) have been partially withdrawn in light of the amendments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 5, 9, 10, 12, 14-16, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 
Each of claims 4, 12, and 14 recites “recommending the user corresponding to the semantic association relationship based on satisfying a preset condition and based on the strength of the semantic association relationship to the target user when the semantic association relationship satisfies the preset condition”  in which, “the strength of the semantic association relationship” has as its antecedent basis “a strength of the semantic association relationship between the image data and the target user”. However, the specification at several points (e.g., [0038, 0047, 0050, 0051, 0055] clearly indicates that the recommendation is based on the strength of the semantic association relationship between the image data and the user that is to be recommended to the target user not between the image data and the target user (who possesses the image data). Furthermore, the specification does not appear to even suggest the determination of a strength of a semantic association between the image data and the target user.  In addition, claims 5; 20; and 15 and 16 because they depend respectively on claims 4, 12, and 14.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US2015/0032535, Filed 25 July 2013), hereinafter referred to as Li, in in view of Zhu et al (“Heterogeneous Transfer Learning for Image Classification”, Proceedings of the Twenty-Fifth AAAI Conference on Artificial Intelligence, 2011, pp. 1304-1309), hereinafter referred to as Zhu.

In regard to claim 1, Li teaches a method for establishing a user recommendation model comprising: obtaining, in a social network, training data that is extracted from one or more social network platforms, wherein the training data comprises text data, image data, and user-related data ([0066, 0071, 0077] System 300 of FIG. 3 provides the capability to create Social networking relationships based on media content stored within a user's image collection on a networking site, e.g., Flickr R. That basis of shared exposure or instances of media content (e.g., a digital image, a video, audio, and the like) can be used to invite a person to a user's Social network., In exemplary embodiments, the information utilized to compile cluster categories can be derived from the content or data a user creates; content or information a user renders; features around images that a user uploads/down loads; descriptions, tags, comments and image features including geo-data and exchangeable image file format (exif) data related to the content. Additionally, cluster categories can be determined based upon the features related to images that a user views; social circles (including Social-graph data); search session, image categorical data, and the like. Indeed, clusters can be determined based in part upon user profile information across network platforms, e.g., Yahoo! (R) network, including search, finance, sports, music content, and the like. Thus, cluster categorizes can be based on information that specifies the types and formats for images, sound, Video, and ancillary metadata (or tags) associated with the content the user renders and the users themselves., In Step 508, based on the identified person(s) within the images, and the strength of connection, a social network is compiled (or built) for user A., wherein a user recommendation model (algorithm for recommending a user) is computed using user media uploaded to at least one social network, including image data (photos), text data (comments, tags, descriptions), and user-related data (profile information, user rendered information, social circles) such that this data is training data since the system uses it to learn each user-specific cluster model.) performing … learning on the training data to obtain semantemes of the training data, wherein each semanteme of the semantemes comprises a text label that corresponds to a theme of the training data; ([0070, 0071] Categories of content from the image(s) (e.g., specific content) can be determined by analyzing information including content and/or metadata associated with each image (or in Some embodiments the collection as a whole). In Step 406, the identified content is then categorized according to the type of content. For example, if a user's collection comprises images (e.g., content) related to sports, news and leisure, the images can be categorized for the content types (or categories): sports, news and leisure., In another example, from a collection of images from user As trip to Paris, France, the images can be analyzed to identify specific landmarks appearing in the image. That is, for images that were taken at the Eifel Tower, these images can be clustered together. Also, images taken at the Louvre Museum can also be separated out and grouped (or identified) as a separate cluster., wherein the generation of clusters is in part based on the analysis of image (including object recognition analysis), text, and user data (collectively forming the training data) includes the generation of a semanteme in the form of a name associated with each category cluster or sub-cluster (e.g., Eifel tower, sports in general or sport in specific, etc.) that is reflective of a theme for that cluster or sub-cluster, and wherein user data such as social circle associations are not used for generation of clusters.) analyzing, in the training data common network data between the text data and the image data excluding the user-related data, wherein the common network data comprises a common text label between the text data and the image data; ([0070, 0071] For example, if the user's collection comprises an array of albums, then the albums can be utilized to identify the types of content. For example, if the collection has albums for sports, work events, and holidays, some embodiments can utilize these album identifiers in clustering the images according to the predefined designations. In some embodiments, the images, whether pre-categorized into albums or not, will be analyzed based on content and metadata associated with the image. Categories of content from the image(s) (e.g., specific content) can be determined by analyzing information including content and/or metadata associated with each image (or in Some embodiments the collection as a whole)., In exemplary embodiments, the information utilized to compile cluster categories can be derived from the content or data a user creates; content or information a user renders; features around images that a user uploads/down loads; descriptions, tags, comments and image features including geo-data and exchangeable image file format (exif) data related to the content…. Thus, cluster categorizes can be based on information that specifies the types and formats for images, sound, Video, and ancillary metadata (or tags) associated with the content the user renders and the users themselves., wherein image data (content of images) and corresponding (common) text data (metadata tags, album names) are analyzed to associate the images to categories/clusters such that a common text label includes, for example, an album name or meta-data tag content which associates (and thereby labels) the image data to categories and wherein this analysis does not make use of user-related data such as user profiles, demographics, user social circles, etc.) establishing a first association between a user and the image data in the training data using the common text label and first user-related data of the user, wherein the first user-related data comprises posted text data, posted image data, or posted video of the user on the one or more social network platforms; ([0047, 0067, 0068, 0075, 0076] The user database 122 may be based upon a profile builder, as understood by those of skill in the art. A profile builder may initiate generation of a profile, such for users of an application, including a social site application, for example. A profile builder may initiate generation of a user profile for use, for example, by a user, …. , The photo sharing platform 302 can also process the media content via a recognition module 306 to recognize that a person is captured in the media content by extrapolating user data associated with the person by using a recognition module. This user data can include, but is not limited to, social data associated with a user, contact information, profiles, relationship data, facial recognition definitions, data and information, demographic data, biometric data, and the like, and can be stored in the photo sharing database 304.,  In some embodiments, the recognition module 306 can also be used to compare two sets of user data to determine if the two sets match within a certain threshold. In one embodiment, the media content can include, but is not limited to, an image, a Video, and the like., The applied recognition algorithm then verifies the person’s identity based on data complied during the identification process of Step 502. The verification can be based upon information associated with the recognized person including, but not limited to, demographic information, age, gender, bio metric, and other types of information derivable from such image and facial recognition processing, or extracted from a user's profile, as understood by those of skill in the art., In some embodiments this occurs across identified clusters. In some embodiments, this occurs for each cluster. For example, user A has a cluster of images that has 10 images. Within the cluster, Spencer is identified 8 times and John is identified 6 times. Therefore, within the cluster, Spencer has a stronger tie to user A than John., wherein a user (John or Spencer) is associated with categorized image data by performing facial analysis on each image that performs the recognition of the user in the image using user data (for example facial recognition definitions, demographic data, etc.) such that this recognition is an association based on the common text label associated with common image and text data because that association is contextualized to a particular cluster or sub-cluster having a semantic description/text label, and wherein the user data that is used to determine this association includes textual information (e.g. demographics) uploaded/posted by the user in the formation of a user profile, includes image information derived from photos uploaded/posted by the user in the form of facial recognition definitions, and may also include videos uploaded/posted by the user which are used also to derive recognition information.) establishing a semantic association relationship between the image data and the user and a strength of the semantic association relationship between the image data and the user according to the semantemes of the training data and the first association; ([0074, 0076, Figure 5A] FIG. 5 illustrates the process 500 for determining social relationships based on the clustered images from FIG. 4. As discussed below, process 500 of FIG. 5 elaborates on building social relationships and connecting users based on shared clusters. That is, a social network can be built from the photo content analysis of each cluster. The steps performed within process 500 are performed by the recognition module 306 from FIG. 4., In Step 506, the connection strength between the primary user and each recognized person is determined. This determination is based on the number of times the person is identified within an image…. In another example, user A has two clusters, each with 10 images, and categorized to golf and hiking, respectively. In the sports cluster, Spencer is identified 6 times and John is identified 5 times. In the hiking cluster, Spencer is identified 6 times, and John is identified 8 times. Therefore, as above, for the sports cluster, Spencer has a stronger tie to user A, while in the hiking cluster, John has a stronger tie.,   wherein the semantic association between the image data and the user includes a strength of association corresponding to the number of times the face of that user is recognized across the images in a particular cluster/sub-cluster such that this is based on the semanteme that characterizes the theme of a given cluster or sub-cluster during the cluster construction (learning/training) process and is based on the first association determined through the facial analysis (using information posted/uploaded by that user on the social network) establishing a semantic association relationship between the image data (according to for example the same text label/category from metadata text data and the images) and the user, and wherein the categorization, as noted above, may be based upon same text label (meta-data tags) or categorization according to picture content such that any category or sub-category may be interpreted to be either having a semantene or a same text label with an association relation comprising both.) and establishing the user recommendation model according to the semantic association relationship, wherein the user recommendation model comprises the semantic association 2Atty. Docket: 4576-49200 (84012290US03) relationship between the image data and the user and the strength of the semantic association relationship between the image data and the user. ([0077] That is, from the above example, since Spencer is identified more times than John in the sports cluster, user A and Spencer can be provided with an invitation to become “friends” within the photo-sharing site. Also, from the data compiled from the hiking cluster, John and user A can receive an invitations (or recommendation) to become “friends.”, wherein a recommendation model provides (i.e. is established to provide) the recommendation to a user (for example to user A) according to the strength of the semantic association between another user (e.g., Spencer) and the image data as quantified by the number of appearances of the face of the other user (Spencer) in a semantically categorized/organized cluster or sub-clusters of images.)
However, Li does not explicitly teach … heterogeneous data transfer… In other words, Li describes a heterogeneous data learning scheme in which a theme/label is identified for images based on an analysis of the content of the images and metadata such as from comments or tags; however, Li does not disclose that this is done by a heterogeneous data transfer operation.  
However, Zhu, in the analogous environment of performing heterogeneous transfer learning for social network images, teaches performing heterogeneous data  transfer learning on the training data to learn a semanteme of the training data, wherein each of the semantemes comprises a text label that corresponds to a theme of the training data ([Abstract, Figures 1 and 2, p. 1305, Section “Introduction”, p. 1306, Section “Learning Semantic Features for Images”, p. 1307, Section “Dataset and Processing”], Self-taught learning only uses unlabeled auxiliary images, heterogeneous transfer learning for image clustering uses images and their annotations, while our proposed heterogeneous transfer learning for image classification takes all three information sources as inputs., The selected 19 categories and the corresponding number of images in each category are summarized as follows: tennis-racket (298)…,, wherein a heterogeneous transfer learning technique is implemented which uses both the text associated with an image, such as might be posted on a social network system and auxiliary text data to perform a classification of the image which may include a semantic expression that corresponds to the concept in the image, such as “running” (a theme) in the three images of Figure 2 (=heterogeneous data transfer learning … to learn a semanteme) and wherein this is performed to categorize/label images which may have sparse labeling information); ([Abstract, Figures 1 and 2, pp. 1304-1305, Section “Introduction”, p. 1306, Section “Learning Semantic Features for Images”, p. 1307, Section “Dataset and Processing”], Although images and text are represented in different feature spaces, they are supposed to share a latent semantic space, which can be used to represent images when it is well learned., Self-taught learning only uses unlabeled auxiliary images, heterogeneous transfer learning for image clustering uses images and their annotations, while our proposed heterogeneous transfer learning for image classification takes all three information sources as inputs., Note that if we can decompose G and F perfectly, then we may get V1 = V2 as the tags in the two sides should have the same latent semantic meanings. , The auxiliary annotated images and the text documents are crawled from the online photo sharing website Flickr and Google search engine respectively.…, wherein it is noted that, like Li, Zhu teaches these limitations but in the context of a heterogeneous transfer learning technique which uses both the text associated with an image, such as might be posted on a social network system and auxiliary text data to perform a classification/labeling of the image (including images without associated text) such that the commonality of the image and text data, such as illustrated in the bipartite graph of Figure 1, is based upon/associated with a shared/common latent semantic representation which may include a semantic expression that corresponds to the concept in the image, such as “running” in the three images of Figure 2 and such that this is performed to categorize/label images which may have sparse labeling information).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Zhu to use heterogeneous transfer learning to determine a semanteme for each image and to form common semantic labeling between images and texts.  The modification would have been obvious because one of ordinary skill would have been motivated to obtain an improved semantic characterization of an image which makes use of auxiliary textual information such as would also be applicable to unlabeled images  (Zhu, Introduction, Table 2).

Claim 6 is also rejected because it is just an apparatus implementation of the same subject matter of claim 1 which can be found in Li and Zhu. It is noted that claim 6 also recites a processor which can also be found in Li (e.g., Figure 1).

In regard to claim 9, Li teaches An apparatus for recommending a user in a social network, comprising: a processor configured to: obtain, in the social network, related data of a target user that is extracted  from one or more social network platforms, wherein the related data of the target user comprises image data, text data, and user-related data;  ([0066, 0071, 0077, Figure 1] System 300 of FIG. 3 provides the capability to create Social networking relationships based on media content stored within a user's image collection on a networking site, e.g., Flickr R. That basis of shared exposure or instances of media content (e.g., a digital image, a video, audio, and the like) can be used to invite a person to a user's Social network., In exemplary embodiments, the information utilized to compile cluster categories can be derived from the content or data a user creates; content or information a user renders; features around images that a user uploads/down loads; descriptions, tags, comments and image features including geo-data and exchangeable image file format (exif) data related to the content. Additionally, cluster categories can be determined based upon the features related to images that a user views; social circles (including Social-graph data); search session, image categorical data, and the like. Indeed, clusters can be determined based in part upon user profile information across network platforms, e.g., Yahoo! (R) network, including search, finance, sports, music content, and the like. Thus, cluster categorizes can be based on information that specifies the types and formats for images, sound, Video, and ancillary metadata (or tags) associated with the content the user renders and the users themselves., In Step 508, based on the identified person(s) within the images, and the strength of connection, a social network is compiled (or built) for user A., wherein a processor-based user recommendation model (algorithm for recommending a user) is computed using user media uploaded to at least one social network, including image data (photos), text data (comments, tags, descriptions), and user-related data (profile information, user rendered information, social circles) such that this data is “related” data since the data components are related to each other in content or context to enable a determination of each target user-specific cluster model.) obtain semantemes of the related data, wherein each semantemes of the semantemes comprises a text label; ([0070, 0071] Categories of content from the image(s) (e.g., specific content) can be determined by analyzing information including content and/or metadata associated with each image (or in Some embodiments the collection as a whole). In Step 406, the identified content is then categorized according to the type of content. For example, if a user's collection comprises images (e.g., content) related to sports, news and leisure, the images can be categorized for the content types (or categories): sports, news and leisure., In another example, from a collection of images from user As trip to Paris, France, the images can be analyzed to identify specific landmarks appearing in the image. That is, for images that were taken at the Eifel Tower, these images can be clustered together. Also, images taken at the Louvre Museum can also be separated out and grouped (or identified) as a separate cluster., wherein the generation of clusters is in part based on the analysis of image (including object recognition analysis), text, and user data includes the determination/identification of a semanteme in the form of a name (text label) associated with each category cluster or sub-cluster (e.g., Eifel tower, sports in general or sport in specific, etc.) that is reflective of a theme for that cluster or sub-cluster.) analyze, in the related data of the target user, common network data between the text data and the image data excluding the user-related data, wherein the common network data comprises a common text label between the text data and the image data; ([0070, 0071] For example, if the user's collection comprises an array of albums, then the albums can be utilized to identify the types of content. For example, if the collection has albums for sports, work events, and holidays, some embodiments can utilize these album identifiers in clustering the images according to the predefined designations. In some embodiments, the images, whether pre-categorized into albums or not, will be analyzed based on content and metadata associated with the image. Categories of content from the image(s) (e.g., specific content) can be determined by analyzing information including content and/or metadata associated with each image (or in Some embodiments the collection as a whole)., In exemplary embodiments, the information utilized to compile cluster categories can be derived from the content or data a user creates; content or information a user renders; features around images that a user uploads/down loads; descriptions, tags, comments and image features including geo-data and exchangeable image file format (exif) data related to the content…. Thus, cluster categorizes can be based on information that specifies the types and formats for images, sound, Video, and ancillary metadata (or tags) associated with the content the user renders and the users themselves., wherein image data (content of images) and corresponding (common) text data (metadata tags, album names) are analyzed to associate the images to categories/clusters such that a same text label includes, for example, an album name or meta-data tag content which associates (and thereby labels) the image data to categories and wherein user data such as social circle associations (or other profile data such as biometrics, work information, etc) are not used for generation of clusters.) establish an association between the target user and the image data using the common text label data and first user-related data, wherein the first user-related data comprises posted text data, posted image data, or posted video of the user on the one or more social network platforms; ([0047, 0067, 0068, 0075, 0076] The user database 122 may be based upon a profile builder, as understood by those of skill in the art. A profile builder may initiate generation of a profile, such for users of an application, including a social site application, for example. A profile builder may initiate generation of a user profile for use, for example, by a user, …. , The photo sharing platform 302 can also process the media content via a recognition module 306 to recognize that a person is captured in the media content by extrapolating user data associated with the person by using a recognition module. This user data can include, but is not limited to, social data associated with a user, contact information, profiles, relationship data, facial recognition definitions, data and information, demographic data, biometric data, and the like, and can be stored in the photo sharing database 304.,  In some embodiments, the recognition module 306 can also be used to compare two sets of user data to determine if the two sets match within a certain threshold. In one embodiment, the media content can include, but is not limited to, an image, a Video, and the like., The applied recognition algorithm then verifies the person’s identity based on data complied during the identification process of Step 502. The verification can be based upon information associated with the recognized person including, but not limited to, demographic information, age, gender, bio metric, and other types of information derivable from such image and facial recognition processing, or extracted from a user's profile, as understood by those of skill in the art.,  In some embodiments this occurs across identified clusters. In some embodiments, this occurs for each cluster. For example, user A has a cluster of images that has 10 images. Within the cluster, Spencer is identified 8 times and John is identified 6 times. Therefore, within the cluster, Spencer has a stronger tie to user A than John., In some embodiments, if a cluster category does not satisfy the threshold, that corresponding image(s) can then be grouped with another cluster, Step 412, or set aside for future designation, Step 414…. As discussed above with respect to the clustering of images, for a user to register a score determinable for compiling a strength connection/score/tie with user A, it must meet a certain threshold, which according to some embodiments, can be set by the user, system, photo-sharing site, advertiser, or combination thereof., wherein a user (John or Spencer) is associated with categorized image data by performing facial analysis on each image that performs the recognition of the user in the image using user data (for example facial recognition definitions, demographic data, etc.) such that this recognition is an association (between a user and the image data of the target user) based on the common text label associated with common image and text data because that association is contextualized to a particular cluster or sub-cluster having a semantic description/text label, wherein the (first) user data that is used to determine this association includes textual information (e.g. demographics) uploaded/posted by the target user in the formation of a user profile, includes image information derived from photos uploaded/posted by the target user in the form of facial recognition definitions, and may also include videos uploaded/posted by the user which are used also to derive recognition information, and wherein, alternatively, an association between the target user (to whom a user is to be recommended) and the image data of the target user is also established according to the common text label and the target user-related data by virtue of the association of the aforementioned semantically clustered/categorized images with the primary user to which they belong (i.e., the association between any user and the target/primary user is based on a common association to the images) with the establishment of that association formed through a threshold category (i.e., the category/cluster is subsumed into a broader one if it fails a threshold criterion) that depends on target user data such as a number of photos as well as posted/uploaded text information (e.g., target user profile information as well as the target user-specification on the threshold number of photos required).) search, using a user recommendation model, for a user having a semantic association relationship with the image data of the target user and a strength of the semantic association relationship between the image data and the user, wherein the user recommendation model is established using … learning on the related data  ([0070, 0071, 0077] Categories of content from the image(s) (e.g., specific content) can be determined by analyzing information including content and/or metadata associated with each image (or in Some embodiments the collection as a whole). In Step 406, the identified content is then categorized according to the type of content. For example, if a user's collection comprises images (e.g., content) related to sports, news and leisure, the images can be categorized for the content types (or categories): sports, news and leisure., In another example, from a collection of images from user As trip to Paris, France, the images can be analyzed to identify specific landmarks appearing in the image. That is, for images that were taken at the Eifel Tower, these images can be clustered together. Also, images taken at the Louvre Museum can also be separated out and grouped (or identified) as a separate cluster., That is, from the above example, since Spencer is identified more times than John in the sports cluster (a strength of the semantic association relationship between the image data and the user Spencer), user A and Spencer can be provided with an invitation to become “friends” within the photo-sharing site. Also, from the data compiled from the hiking cluster, John and user A can receive an invitations (or recommendation) to become “friends.”, wherein a recommendation model provides (i.e. is established to provide) the recommendation to a user (for example to primary user A) according to the strength of the learned semantic association between another user (e.g., Spencer) and the image data as quantified by the number of appearances (strength of semantic association between user/Spencer and the image data of the target/primary user) of the face of the other user (Spencer) in a semantically categorized/organized cluster or sub-clusters of target user images such that this recommendation process is established using a learning of the clusters/categories that assigns a semantic label to those clusters/categories based upon analysis of the image data and  metadata (tags, textual content etc.).); and recommend the user corresponding to the semantic association relationship based on satisfying a preset condition and based on a strength of the semantic association relationship to the target user when the semantic association relationship satisfies the preset condition ([0077] That is, from the above example, since Spencer is identified more times than John in the sports cluster, user A and Spencer can be provided with an invitation to become “friends” within the photo-sharing site. Also, from the data compiled from the hiking cluster, John and user A can receive an invitations (or recommendation) to become “friends.” , wherein a recommendation model provides the recommendation to a target user (for example to primary user A) according to the strength of the semantic association between another user (e.g., Spencer) and the image data as quantified by the number of appearances of the face of the other user (Spencer) in a semantically categorized/organized cluster or sub-clusters of images.)
However, Li does not explicitly teach heterogeneous data transfer . In other words, Li describes a heterogeneous data learning scheme in which a theme/label is identified for images based on an analysis of the content of the images and metadata such as from comments or tags; however, Li does not disclose that this is done by a heterogeneous data transfer operation.  
However, Zhu, in the analogous environment of performing heterogeneous transfer learning for social network images, teaches analyze, in the related data of the target user, common network data between the text data and the image data excluding the user-related data, wherein the common network data comprises a common text label between the text data and the image data; ([Abstract, Figures 1 and 2, pp. 1304-1305, Section “Introduction”, p. 1306, Section “Learning Semantic Features for Images”, p. 1307, Section “Dataset and Processing”], Although images and text are represented in different feature spaces, they are supposed to share a latent semantic space, which can be used to represent images when it is well learned., Self-taught learning only uses unlabeled auxiliary images, heterogeneous transfer learning for image clustering uses images and their annotations, while our proposed heterogeneous transfer learning for image classification takes all three information sources as inputs., Note that if we can decompose G and F perfectly, then we may get V1 = V2 as the tags in the two sides should have the same latent semantic meanings. , The auxiliary annotated images and the text documents are crawled from the online photo sharing website Flickr and Google search engine respectively.…, wherein it is noted that like Li, Zhu teaches these limitations but in the context of a heterogeneous transfer learning technique which uses both the text associated with an image, such as might be posted on a social network system and auxiliary text data to perform a classification/labeling of the image (including images without associated text) such that the commonality of the image and text data, such as illustrated in the bipartite graph of Figure 1, is based upon/associated with a shared/common latent semantic representation which may include a semantic expression that corresponds to the concept in the image, such as “running” in the three images of Figure 2 and such that this is performed to categorize/label images which may have sparse labeling information); … wherein the user recommendation model is established using heterogeneous data transfer learning on the related data ([Abstract, Figures 1 and 2, p. 1305, Section “Introduction”, p. 1306, Section “Learning Semantic Features for Images”], Self-taught learning only uses unlabeled auxiliary images, heterogeneous transfer learning for image clustering uses images and their annotations, while our proposed heterogeneous transfer learning for image classification takes all three information sources as inputs., wherein a heterogeneous transfer learning technique is implemented which uses both the text associated with an image, such as might be posted on a social network system and auxiliary text data to perform a classification of the image which may include a semantic expression that corresponds to the concept in the image, such as “running” in the three images of Figure 2 (=heterogeneous data transfer learning … to learn a semanteme) and wherein this is performed to categorize/label images which may have sparse labeling information).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Zhu to use heterogeneous transfer learning to determine a semanteme for each image and to form common semantic labeling between images and texts.  The modification would have been obvious because one of ordinary skill would have been motivated to obtain an improved semantic characterization of an image which makes use of auxiliary textual information such as would also be applicable to unlabeled images  (Zhu, Introduction, Table 2).

In regard to claim 10, rejection of claim 9 is incorporated and Li further teaches wherein the processor is further configured to push identifier data of the user to the target user pushing identifier data of the user to the target user ([0077], Also, from the data compiled from the hiking cluster, John and user A can receive an invitations (or recommendation) to become “friends.” In some embodiments, only the person with the highest or strongest connection will be “recommended.” In some embodiments, all connections at or above a threshold will be recommended, as discussed herein. wherein the top k friend recommendations are explicitly sent (=pushing identifier data of the user) to the Twitter account of the user (=target user) for whom the model has formulated the set of recommendations). wherein the candidate users with the either greatest semantic association with the target user or an association greater than a threshold are recommendations such that the transmission of that recommendation to the target user is the pushing of identifier information.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Zhu for the same reasons as pointed out for claim 9.

Claim 11 is also rejected because it is just a system implementation of the same subject matter of claim 1 which can be found in Li and Zhu. It is noted that claim 11 recites a processor with memory and executable instructions which are found in Li (e.g. [0092]).

Claim 13 is also rejected because it is just a computer readable medium implementation of the same subject matter of claim 1 which can be found in Li and Zhu. It is noted that claim 13 recites computer readable memory with instructions which are found in Li (e.g., [0092]).


Claims 2, 4, 5, 7, 12, 14, 15, and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US2015/0032535, Filed 25 July 2013), hereinafter referred to as Li, in in view of Zhu et al (“Heterogeneous Transfer Learning for Image Classification”, Proceedings of the Twenty-Fifth AAAI Conference on Artificial Intelligence, 2011, pp. 1304-1309), hereinafter referred to as Zhu, and in further view of Yao et al. (“Context-based Friend Suggestion in Online Photo-Sharing Community”, MM’11, November, 2011, pp. 1-4), hereinafter referred to as Yao.

	In regard to claim 2, rejection of claim 1 is incorporated and Li further teaches wherein establishing the first association between the user and the image data in the training data using common text label and the first user-related data of the user comprises: establishing a second association between the image data and the text data according to the common text label; ([0070, 0071] For example, if the user's collection comprises an array of albums, then the albums can be utilized to identify the types of content. For example, if the collection has albums for sports, work events, and holidays, some embodiments can utilize these album identifiers in clustering the images according to the predefined designations. In some embodiments, the images, whether pre-categorized into albums or not, will be analyzed based on content and metadata associated with the image. Categories of content from the image(s) (e.g., specific content) can be determined by analyzing information including content and/or metadata associated with each image (or in Some embodiments the collection as a whole)., In exemplary embodiments, the information utilized to compile cluster categories can be derived from the content or data a user creates; content or information a user renders; features around images that a user uploads/down loads; descriptions, tags, comments and image features including geo-data and exchangeable image file format (exif) data related to the content…. Thus, cluster categorizes can be based on information that specifies the types and formats for images, sound, Video, and ancillary metadata (or tags) associated with the content the user renders and the users themselves., wherein the association between a user and categorized image data includes the determination of an association between that image data and text data such as an album description, tags, or other metadata (for example, the description of albums provide concepts, such as “sports”, which form a common text label).) 
However, Li does not explicitly teach and establishing a third association between the user and the text data according to the first user-related data. Although Li teaches an association between the user and image data which uses (i.e., is based in part on) text data associated with that image data (for example, to form the categories/clusters) such that the user is inherently associated with the text data (for example, the album name or text data associated with images), he does not indicate the determination of such an association explicitly. Zhu does not teach the determination of an association of a user with image or text data.
However, Yao, in the analogous environment of friend recommendation using heterogeneous data, teaches  and establishing a third association between the user and the text data according to the first user-related data searching, using a user recommendation model, for a user having a semantic association relationship with the image data of the target user, …([p. 2, Section 3, pp. 2-3, Section 3.2, Equations 1-6] Assuming that two users are likely to travel to the same places and take similar photos when they share similar interest, we build a graph to model the user friendship, in which, users are nodes biased with visual similarity to the query user, and edges between the nodes are weighted by their geo similarity., The visual similarity is calculated based on the visual cues of users’ representative photos. … We further use K-means to cluster the similar patches into “visual words,” and use the Bag-of-Word (BoW) model to represent each photo, as it has proven to be effective for object recognition….Then, we build a geographic vocabulary by using K-Means clustering and quantize each photo’s geo-location into clusters like a “word” in a text document. In this way, all photos of a user will be represented as a set of geographic words… Let g_i and g_j denote the geo representations of the user u_i and u_j respectively, then the geo similarity is calculated by the cosine similarity: <equation 2>., ., wherein a friend recommendation system determines the association between a candidate user and the images of a target user by determining that includes an association between the image data of the user and text data in the form of a geographic vocabulary associated with each image and an association between that text data and corresponding data of the candidate user (first user-related data belonging distinctly to that candidate user) such that the association with the image data comprises both associations across both the visual similarity and geographical similarity measures.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li and Zhu to incorporate the teachings of Yao to search for and recommend a user to a target user upon a semantic association between the target user and his/her image data that comprises an association between that image data and (corresponding) text data and an association between the (candidate) user data and that text data.  The modification would have been obvious because one of ordinary skill would have been motivated to improve friend recommendation through image-based semantic similarities metrics between a target user and other users in a semantic geo-context-based recommendation framework  (Yao, [Abstract, p. 2, Section 1, p. 4, Section 4.2.1, Figure 4).

In regard to claim 4, Li teaches a method for recommending a user in a social network comprising: obtaining in the social network, related data of a target user that is extracted from one or more social network platforms, wherein the related data of the target user comprises image data, text data, and user-related data  ([0066, 0071, 0077] System 300 of FIG. 3 provides the capability to create Social networking relationships based on media content stored within a user's image collection on a networking site, e.g., Flickr R. That basis of shared exposure or instances of media content (e.g., a digital image, a video, audio, and the like) can be used to invite a person to a user's Social network., In exemplary embodiments, the information utilized to compile cluster categories can be derived from the content or data a user creates; content or information a user renders; features around images that a user uploads/down loads; descriptions, tags, comments and image features including geo-data and exchangeable image file format (exif) data related to the content. Additionally, cluster categories can be determined based upon the features related to images that a user views; social circles (including Social-graph data); search session, image categorical data, and the like. Indeed, clusters can be determined based in part upon user profile information across network platforms, e.g., Yahoo! (R) network, including search, finance, sports, music content, and the like. Thus, cluster categorizes can be based on information that specifies the types and formats for images, sound, Video, and ancillary metadata (or tags) associated with the content the user renders and the users themselves., In Step 508, based on the identified person(s) within the images, and the strength of connection, a social network is compiled (or built) for user A., wherein a user recommendation model (algorithm for recommending a user) is computed using user media uploaded to at least one social network, including image data (photos), text data (comments, tags, descriptions), and user-related data (profile information, user rendered information, social circles) such that this data is “related” data since the data components are related to each other in content or context to enable a determination of each target user-specific cluster model.) obtaining semantemes of the related data, wherein each semanteme of the semantemes comprises a text label; ([0070, 0071] Categories of content from the image(s) (e.g., specific content) can be determined by analyzing information including content and/or metadata associated with each image (or in Some embodiments the collection as a whole). In Step 406, the identified content is then categorized according to the type of content. For example, if a user's collection comprises images (e.g., content) related to sports, news and leisure, the images can be categorized for the content types (or categories): sports, news and leisure., In another example, from a collection of images from user As trip to Paris, France, the images can be analyzed to identify specific landmarks appearing in the image. That is, for images that were taken at the Eifel Tower, these images can be clustered together. Also, images taken at the Louvre Museum can also be separated out and grouped (or identified) as a separate cluster., wherein the generation of clusters is in part based on the analysis of image (including object recognition analysis), text, and user data includes the determination/identification of a semanteme in the form of a name (text label) associated with each category cluster or sub-cluster (e.g., Eifel tower, sports in general or sport in specific, etc.) that is reflective of a theme for that cluster or sub-cluster.) analyzing, in the related data of the target user, common network data between the text data and the image data excluding the user-related data, wherein the common network data comprises a common text label between the text data and the image data; ([0070, 0071] For example, if the user's collection comprises an array of albums, then the albums can be utilized to identify the types of content. For example, if the collection has albums for sports, work events, and holidays, some embodiments can utilize these album identifiers in clustering the images according to the predefined designations. In some embodiments, the images, whether pre-categorized into albums or not, will be analyzed based on content and metadata associated with the image. Categories of content from the image(s) (e.g., specific content) can be determined by analyzing information including content and/or metadata associated with each image (or in Some embodiments the collection as a whole)., In exemplary embodiments, the information utilized to compile cluster categories can be derived from the content or data a user creates; content or information a user renders; features around images that a user uploads/down loads; descriptions, tags, comments and image features including geo-data and exchangeable image file format (exif) data related to the content…. Thus, cluster categorizes can be based on information that specifies the types and formats for images, sound, Video, and ancillary metadata (or tags) associated with the content the user renders and the users themselves., wherein image data (content of images) and corresponding (common) text data (metadata tags, album names) are analyzed to associate the images to categories/clusters such that a common text label includes, for example, an album name or meta-data tag content which associates (and thereby labels) the image data to categories and wherein user data such as social circle associations (or other profile data such as biometrics, work information, etc) are not used for generation of clusters.) establishing an association between the target user and the image data using the common text label data and first user-related data, wherein the first user-related data comprises posted text data, posted image data, or posted video of the target user on the one or more social network platforms; ([0047, 0067, 0068, 0075, 0076] The user database 122 may be based upon a profile builder, as understood by those of skill in the art. A profile builder may initiate generation of a profile, such for users of an application, including a social site application, for example. A profile builder may initiate generation of a user profile for use, for example, by a user, …. , The photo sharing platform 302 can also process the media content via a recognition module 306 to recognize that a person is captured in the media content by extrapolating user data associated with the person by using a recognition module. This user data can include, but is not limited to, social data associated with a user, contact information, profiles, relationship data, facial recognition definitions, data and information, demographic data, biometric data, and the like, and can be stored in the photo sharing database 304.,  In some embodiments, the recognition module 306 can also be used to compare two sets of user data to determine if the two sets match within a certain threshold. In one embodiment, the media content can include, but is not limited to, an image, a Video, and the like., The applied recognition algorithm then verifies the person’s identity based on data complied during the identification process of Step 502. The verification can be based upon information associated with the recognized person including, but not limited to, demographic information, age, gender, bio metric, and other types of information derivable from such image and facial recognition processing, or extracted from a user's profile, as understood by those of skill in the art.,  In some embodiments this occurs across identified clusters. In some embodiments, this occurs for each cluster. For example, user A has a cluster of images that has 10 images. Within the cluster, Spencer is identified 8 times and John is identified 6 times. Therefore, within the cluster, Spencer has a stronger tie to user A than John., In some embodiments, if a cluster category does not satisfy the threshold, that corresponding image(s) can then be grouped with another cluster, Step 412, or set aside for future designation, Step 414…. As discussed above with respect to the clustering of images, for a user to register a score determinable for compiling a strength connection/score/tie with user A, it must meet a certain threshold, which according to some embodiments, can be set by the user, system, photo-sharing site, advertiser, or combination thereof., wherein a user (John or Spencer) is associated with categorized image data by performing facial analysis on each image that performs the recognition of the user in the image using user data (for example facial recognition definitions, demographic data, etc.) such that this recognition is an association (between a user and the image data of the target user) based on the common text label associated with common image and text data because that association is contextualized to a particular cluster or sub-cluster having a semantic description/text label, wherein the (first) user data that is used to determine this association includes textual information (e.g. demographics) uploaded/posted by the target user in the formation of a user profile, includes image information derived from photos uploaded/posted by the target user in the form of facial recognition definitions, and may also include videos uploaded/posted by the user which are used also to derive recognition information, and wherein, alternatively, an association between the target user (to whom a user is to be recommended) and the image data of the target user is also established according to the common text label and the target user-related data by virtue of the association of the aforementioned semantically clustered/categorized images with the primary user to which they belong (i.e., the association between any user and the target/primary user is based on a common association to the images) with the establishment of that association formed through a threshold category (i.e., the category/cluster is subsumed into a broader one if it fails a threshold criterion) that depends on target user data such as a number of photos as well as posted/uploaded text information (e.g., target user profile information as well as the target user-specification on the threshold number of photos required).); searching, using a user recommendation model, for a user having a semantic association relationship with the image data of the target user and a strength of the semantic association relationship between the image data and the … user, wherein the user recommendation model is established using … learning on the related data  ([0070, 0071, 0077] Categories of content from the image(s) (e.g., specific content) can be determined by analyzing information including content and/or metadata associated with each image (or in Some embodiments the collection as a whole). In Step 406, the identified content is then categorized according to the type of content. For example, if a user's collection comprises images (e.g., content) related to sports, news and leisure, the images can be categorized for the content types (or categories): sports, news and leisure., In another example, from a collection of images from user As trip to Paris, France, the images can be analyzed to identify specific landmarks appearing in the image. That is, for images that were taken at the Eifel Tower, these images can be clustered together. Also, images taken at the Louvre Museum can also be separated out and grouped (or identified) as a separate cluster., That is, from the above example, since Spencer is identified more times than John in the sports cluster (a strength of the semantic association relationship between the image data and the user Spencer), user A and Spencer can be provided with an invitation to become “friends” within the photo-sharing site. Also, from the data compiled from the hiking cluster, John and user A can receive an invitations (or recommendation) to become “friends.”, wherein a recommendation model provides (i.e. is established to provide) the recommendation to a user (for example to primary user A) according to the strength of the learned semantic association between another user (e.g., Spencer) and the image data as quantified by the number of appearances (strength of semantic association between user/Spencer and the image data of the target/primary user) of the face of the other user (Spencer) in a semantically categorized/organized cluster or sub-clusters of target user images such that this recommendation process is established using a learning of the clusters/categories that assigns a semantic label to those clusters/categories based upon analysis of the image data and  metadata (tags, textual content etc.).); and recommending the user corresponding to the semantic association relationship based on satisfying a preset condition and based on the strength of the semantic association relationship to the target user when the semantic association relationship satisfies the preset condition ([0077] That is, from the above example, since Spencer is identified more times than John in the sports cluster, user A and Spencer can be provided with an invitation to become “friends” within the photo-sharing site. Also, from the data compiled from the hiking cluster, John and user A can receive an invitations (or recommendation) to become “friends.” , wherein a recommendation model provides the recommendation to a target user (for example to primary user A) according to the strength of the semantic association between another user (e.g., Spencer) and the image data as quantified by the number of appearances of the face of the other user (Spencer) in a semantically categorized/organized cluster or sub-clusters of images.)
However, Li does not explicitly teach … target …; heterogeneous data transfer . In other words, Li describes a heterogeneous data learning scheme in which a theme/label is identified for images based on an analysis of the content of the images and metadata such as from comments or tags; however, Li does not disclose that this is done by a heterogeneous data transfer operation.  Also, although Li teaches the recommendation of a user to a target user based on a strength of the semantic association between the user and the image data of the target user, he does not teach that the recommendation is based on the strength of the semantic association between the target user and his/her own image data.
However, Zhu, in the analogous environment of performing heterogeneous transfer learning for social network images, teaches analyzing, in the training data of the target user, common network data between the text data and the image data excluding the user-related data, wherein the common network data comprises a common text label from a first text label between the text data and the image data; ([Abstract, Figures 1 and 2, pp. 1304-1305, Section “Introduction”, p. 1306, Section “Learning Semantic Features for Images”, p. 1307, Section “Dataset and Processing”], Although images and text are represented in different feature spaces, they are supposed to share a latent semantic space, which can be used to represent images when it is well learned., Self-taught learning only uses unlabeled auxiliary images, heterogeneous transfer learning for image clustering uses images and their annotations, while our proposed heterogeneous transfer learning for image classification takes all three information sources as inputs., Note that if we can decompose G and F perfectly, then we may get V1 = V2 as the tags in the two sides should have the same latent semantic meanings. , The auxiliary annotated images and the text documents are crawled from the online photo sharing website Flickr and Google search engine respectively.…, wherein it is noted that like Li, Zhu teaches these limitations but in the context of a heterogeneous transfer learning technique which uses both the text associated with an image, such as might be posted on a social network system and auxiliary text data to perform a classification/labeling of the image (including images without associated text) such that the commonality of the image and text data, such as illustrated in the bipartite graph of Figure 1, is based upon/associated with a shared/common latent semantic representation which may include a semantic expression that corresponds to the concept in the image, such as “running” in the three images of Figure 2 and such that this is performed to categorize/label images which may have sparse labeling information); … wherein the user recommendation model is established using heterogeneous data transfer learning on the related data ([Abstract, Figures 1 and 2, p. 1305, Section “Introduction”, p. 1306, Section “Learning Semantic Features for Images”], Self-taught learning only uses unlabeled auxiliary images, heterogeneous transfer learning for image clustering uses images and their annotations, while our proposed heterogeneous transfer learning for image classification takes all three information sources as inputs., wherein a heterogeneous transfer learning technique is implemented which uses both the text associated with an image, such as might be posted on a social network system and auxiliary text data to perform a classification of the image which may include a semantic expression that corresponds to the concept in the image, such as “running” in the three images of Figure 2 (=heterogeneous data transfer learning … to learn a semanteme) and wherein this is performed to categorize/label images which may have sparse labeling information).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Zhu to use heterogeneous transfer learning to determine a semanteme for each image and to form common semantic labeling between images and texts.  The modification would have been obvious because one of ordinary skill would have been motivated to obtain an improved semantic characterization of an image which makes use of auxiliary textual information such as would also be applicable to unlabeled images  (Zhu, Introduction, Table 2).
However, Zhu, like Li, does not teach … target …; Zhu does not determine an association between a user and image data.
However, Yao, in the analogous environment of friend recommendation using heterogeneous data, teaches searching, using a user recommendation model, for a user having a semantic association relationship with the image data of the target user and a strength of the semantic association relationship between the image data and the target user, …([p. 2, Section 3, p. 2, Section 3.2, Figure 1, Figure 3] Assuming that two users are likely to travel to the same places and take similar photos when they share similar interest, we build a graph to model the user friendship, in which, users are nodes biased with visual similarity to the query user, and edges between the nodes are weighted by their geo similarity. Through a propagation process, we can explicitly detect the user friendship strength and suggest a friend list to the query., The visual similarity is calculated based on the visual cues of users’ representative photos. The representative photos are obtained according to the comments and view numbers of photos, assuming that the more the comments and views, the higher the quality of a photo. Specifically, if the number of views and comments in a photo exceeds the average view/comment number of the photo in an album, this photo will be selected as a representative use. … We further use K-means to cluster the similar patches into “visual words,” and use the Bag-of-Word (BoW) model to represent each photo, as it has proven to be effective for object recognition….Then, we build a geographic vocabulary by using K-Means clustering and quantize each photo’s geo-location into clusters like a “word” in a text document. In this way, all photos of a user will be represented as a set of geographic words., wherein a friend recommendation system searches for a user to recommend to a target user based upon the semantic association of that user to the image data of the target user (visual similarity between images of the user and images of the target user as represented by semantic feature vectors) and the semantic association of the target user to the image data of the target user based upon the selection of the most representative target user photos according to a number of comments and wherein it is noted that additional semantic association between the user and the image data of the target data may be based on geo similarity and recommending the user corresponding to the semantic association relationship based on satisfying a preset condition and based on the strength of the semantic association relationship to the target user when the semantic association relationship satisfies the preset condition ([p. 2, Section 3.1, p. 2, Section 3.2, p. 3, Section 3.3] The visual similarity is calculated based on the visual cues of users’ representative photos. The representative photos are obtained according to the comments and view numbers of photos, assuming that the more the comments and views, the higher the quality of a photo. Specifically, if the number of views and comments in a photo exceeds the average view/comment number of the photo in an album, this photo will be selected as a representative use. … Denote R_n as the feature vector of representative photos of user u, then we can define the visual similarity between user u_i and u_j as follows: <equation 1>… We further use K-means to cluster the similar patches into “visual words,” and use the Bag-of-Word (BoW) model to represent each photo, as it has proven to be effective for object recognition…., Then, we build a geographic vocabulary by using K-Means clustering and quantize each photo’s geo-location into clusters like a “word” in a text document. In this way, all photos of a user will be represented as a set of geographic words.., … where s 0 represents the vector of visual similarity. … We can derive that <equation 6> … After obtaining the final context-based user similarity to the query user, the users are ranked accordingly to obtain the refined friend list., wherein a friend recommendation system recommends a user to a target user based upon the semantic association of that user to the image data of the target user (visual similarity between images of the user and images of the target user as represented by semantic feature vectors) and the semantic association of the target user to the image data of the target user based upon the selection of the most representative target user photos according to a number of comments such that the satisfaction that the target user photo have more than the average number of comments in an album is a preset condition associated with the strength of the semantic association between the target and his/her image data and such that the satisfaction that the semantic association between a candidate user and the target user (equation 6 which includes both the visual similarity and geo similarity) is the highest (i.e., has the highest rank) the at the satisfaction and wherein it is noted that additional semantic association between the user and the image data of the target data may be based on geo similarity.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li and Zhu to incorporate the teachings of Yao to search for and recommend a user to a target user based upon the strength of the semantic association between the target user and his/her image data.  The modification would have been obvious because one of ordinary skill would have been motivated to improve friend recommendation through image-based semantic similarities metrics between a target user and other users in a context-based recommendation framework  (Yao, [Abstract, p. 2, Section 1, p. 4, Section 4.2.1, Figure 4).

In regard to claim 5, rejection of claim 4 is incorporated and Li further teaches wherein recommending the user corresponding to the semantic association relationship that satisfies the preset condition to the target user comprises pushing identifier data of the user to the target user ([0077], Also, from the data compiled from the hiking cluster, John and user A can receive an invitations (or recommendation) to become “friends.” In some embodiments, only the person with the highest or strongest connection will be “recommended.” In some embodiments, all connections at or above a threshold will be recommended, as discussed herein. wherein the top k friend recommendations are explicitly sent (=pushing identifier data of the user) to the Twitter account of the user (=target user) for whom the model has formulated the set of recommendations). wherein the candidate users with the either greatest semantic association with the target user or an association greater than a threshold are recommendations such that the transmission of that recommendation to the target user is the pushing of identifier information.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Zhu and Yao for the same reasons as pointed out for claim 4.

Claim 7/6 is also rejected because it is just an apparatus implementation of the same subject matter of claim 2/1 which can be found in Li, Zhu, and Yao.


Claim 12 is also rejected because it is just a system implementation of the same subject matter of claim 4 which can be found in Li, Zhu, and Yao. It is noted that claim 12 recites a processor with memory and executable instructions which are found in Li (e.g. [0092]).

Claim 14 is also rejected because it is just a computer readable medium implementation of the same subject matter of claim 4 which can be found in Li, Zhu, and Yao. It is noted that claim 14 recites computer readable memory with instructions which are found in Li (e.g., [0092]).

Claim 15/14 is also rejected because it is just a computer readable medium implementation of the same subject matter of claim 5/4, which can be found in Li, Zhu, and Yao.

Claim 18/11 is also rejected because it is just a system implementation of the same subject matter of claim 2/1 which can be found in Li, Zhu, and Yao.

Claims 3, 8, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Zhu, and in further view of Yang et al (“Heterogeneous Transfer Learning for Image Clustering via the Social Web”, Proceedings of the 47th Annual Meeting of the ACL and the 4th IJCNLP of the AFNLP, 2009, pp. 1-9), hereinafter referred to as Yang.

In regard to claim 3, rejection of claim 1 is incorporated and Li does not explicitly teach further comprising the performing heterogeneous data transfer learning on the training data to obtain the semantemes of the training data  using covariance shift, multi-task learning, a sample TrAdaboost transfer learning method, a probabilistic latent semantic analysis (PLSA) algorithm, a principal component analysis (PCA) algorithm, a linear discriminant analysis (LDA) algorithm, a Bayesian model, a support vector machine, or a theme model.421924-vl/4576-49200 15Atty. Docket No.: 4576-49200 (84012290US03) Li does not teach heterogeneous data transfer learning as already noted.  Zhu uses an LSA-based approach (p. 1306).
However, Yang, in the analogous environment of performing heterogeneous transfer learning for social network images, teaches further comprising performing heterogeneous data transfer learning on the training data to obtain the semantemes of the training data  using covariance shift, multi-task learning, a sample TrAdaboost transfer learning method, a probabilistic latent semantic analysis (PLSA) algorithm, a principal component analysis (PCA) algorithm, a linear discriminant analysis (LDA) algorithm, a Bayesian model, a support vector machine, or a theme model ([Abstract, Figure 1, p. 3, Section 2.3], Our work makes use of PLSA… Probabilistic latent semantic analysis … and could be considered as a probabilistic implementation of latent semantic analysis (LSA)., wherein a heterogeneous transfer learning technique is implemented to perform image clustering and classification which uses text directly associated with an image if present and auxiliary data to perform to learn the content of an image, such as “apple” or “banana” such as shown in Figure 1 (=further comprising performing heterogeneous data transfer learning on the training data to obtain the semantemes of the training data  using … a probabilistic latent semantic analysis (PLSA) algorithm, …) and wherein it is noted that the list of potential algorithms is disjunctive such that only one is needed to be taught by the Yang).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li and Zhu to incorporate the teachings of Yang to use heterogeneous transfer learning to determine a semanteme for each image using PLSA.  The modification would have been obvious because one of ordinary skill would have been motivated to obtain an improved semantic characterization of an image which makes use of auxiliary information and would also be applicable to unlabeled images  (Yang, Introduction, Table 2).

Claim 8/6 is also rejected because it is just an apparatus implementation of the same subject matter of claim 3/1 which can be found in Li, Zhu, and Yang.

In regard to claim 17, rejection of claim 9 is incorporated and Li, Zhu, and Yao do not explicitly teach wherein the processor is configured to obtain the semantemes using the heterogeneous data transfer learning on the related data comprising covariance shift, multi-task learning, a sample TrAdaboost transfer learning method, a probabilistic latent semantic analysis (PLSA) algorithm, a principal component analysis (PCA) algorithm, a linear discriminant analysis (LDA) algorithm, a Bayesian model, a support vector machine, or a theme model.421924-vl/4576-49200 15Atty. Docket No.: 4576-49200 (84012290US03) Li and Yao do not teach heterogeneous data transfer learning as already noted.  Zhu uses an LSA-based approach (p. 1306).
However, Yang, in the analogous environment of performing heterogeneous transfer learning for social network images, teaches wherein the computer is configured to obtain the semantemes using the heterogeneous data transfer learning on the related data comprising covariance shift, multi-task learning, a sample TrAdaboost transfer learning method, a probabilistic latent semantic analysis (PLSA) algorithm, a principal component analysis (PCA) algorithm, a linear discriminant analysis (LDA) algorithm, a Bayesian model, a support vector machine, or a theme model. ([Abstract, Figure 1, p. 3, Section 2.3], Our work makes use of PLSA… Probabilistic latent semantic analysis … and could be considered as a probabilistic implementation of latent semantic analysis (LSA)., wherein a heterogeneous transfer learning technique is implemented to perform image clustering and classification which uses text directly associated with an image if present and auxiliary data to perform to learn the content of an image, such as “apple” or “banana” such as shown in Figure 1 (=wherein the computer is configured to obtain the semantemes using heterogeneous data transfer learning on the related data comprising … a probabilistic latent semantic analysis (PLSA) algorithm, …) and wherein it is noted that the list of potential algorithms is disjunctive such that only one is needed to be taught by Yang).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li and Zhu to incorporate the teachings of Yang to use heterogeneous transfer learning to determine a semanteme for each image using PLSA.  The modification would have been obvious because one of ordinary skill would have been motivated to obtain an improved semantic characterization of an image which makes use of auxiliary information and would also be applicable to unlabeled images  (Yang, Introduction, Table 2).

Claim 19/11 is also rejected because it is just a system implementation of the same subject matter of claim 3/1 which can be found in Li, Zhu, and Yang.

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Zhu, in view of Yao, and in further view of Yang.

In regard to claim 16, rejection of claim 14 is incorporated and Li, Zhu, and Yao do not explicitly teach wherein the computer is configured to obtain the semantemes using the heterogeneous data transfer learning on the related data comprising covariance shift, multi-task learning, a sample TrAdaboost transfer learning method, a probabilistic latent semantic analysis (PLSA) algorithm, a principal component analysis (PCA) algorithm, a linear discriminant analysis (LDA) algorithm, a Bayesian model, a support vector machine, or a theme model.421924-vl/4576-49200 15Atty. Docket No.: 4576-49200 (84012290US03) Li and Yao do not teach heterogeneous data transfer learning as already noted.  Zhu uses an LSA-based approach (p. 1306).
However, Yang, in the analogous environment of performing heterogeneous transfer learning for social network images, teaches wherein the computer is configured to obtain the semantemes using the heterogeneous data transfer learning on the related data comprising covariance shift, multi-task learning, a sample TrAdaboost transfer learning method, a probabilistic latent semantic analysis (PLSA) algorithm, a principal component analysis (PCA) algorithm, a linear discriminant analysis (LDA) algorithm, a Bayesian model, a support vector machine, or a theme model. ([Abstract, Figure 1, p. 3, Section 2.3], Our work makes use of PLSA… Probabilistic latent semantic analysis … and could be considered as a probabilistic implementation of latent semantic analysis (LSA)., wherein a heterogeneous transfer learning technique is implemented to perform image clustering and classification which uses text directly associated with an image if present and auxiliary data to perform to learn the content of an image, such as “apple” or “banana” such as shown in Figure 1 (=wherein the computer is configured to obtain the semantemes using heterogeneous data transfer learning on the related data comprising … a probabilistic latent semantic analysis (PLSA) algorithm, …) and wherein it is noted that the list of potential algorithms is disjunctive such that only one is needed to be taught by the Yang).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li, Zhu, and Yao to incorporate the teachings of Yang to use heterogeneous transfer learning to determine a semanteme for each image using PLSA.  The modification would have been obvious because one of ordinary skill would have been motivated to obtain an improved semantic characterization of an image which makes use of auxiliary information and would also be applicable to unlabeled images  (Yang, Introduction, Table 2).

Claim 20/12 is also rejected because it is just a system implementation of the same subject matter of claim 16/14 which can be found in Li, Zhu, Yao, and Yang.

Response to Arguments
Applicant’s arguments filed 12 March 2021 have been fully considered but they are not persuasive.

Specifically, the Applicants Argue:
Claims 4, 5, 9, 10, 12, 14-17 and 20 stand rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. Specifically, the Examiner asserted that the terms "recommend the user ... between the image data and the target user" in claims 4, 9, 12, and 14 is not supported by the specification. Claims 4, 9, 12, and 14 have been amended to overcome the 35 U.S.C. § 112(a) rejection.

Examiner’s Response:
The Examiner respectfully disagrees, noting that while the amendments to claim 9 are sufficient to resolve the (new matter) rejection of claim 9 and its associated dependent claims (10 and 17), the corresponding amendments to independent claims 4, 12, and 14 fail to resolve the 112(a) rejection because “the strength of the semantic relationship” recited in “recommending the user corresponding to the semantic association relationship based on satisfying a preset condition and based on the strength of the semantic association relationship to the target user when the semantic association relationship satisfies the preset condition”  has as its antecedent basis “a strength of the semantic association relationship between the image data and the target user”.  Consequently, these independent claims continue to recite the recommendation of a user to a target user based on a strength of a semantic association between the image data of the target user and the target user (instead of the user to be recommended as recited in claim 9). As noted previously above, the specification does not appear to even suggest the determination of a strength of a semantic association between the image data and the target user.  


The Applicants Further Argue:

However, Li does not establish a first association between a user and the image data in the training data using the common text label and first user-related data of the user, wherein the first user-related data comprises posted text data, posted image data, or posted video of the user on the one or more social network platforms. Therefore, claims 1-3, 6-8, 11, 13, 18, and 19 are allowable over Li ….Zhu fails to overcome the deficiencies of Li. …However, Zhu does not establish a first association between a user and the image data in the training data using the common text label and first user-related data of the user, wherein the first user-related data comprises posted text data, posted image data, or posted video of the user on the one or more social network platforms. Therefore, the combination of Li and Zhu fails to disclose all of the limitations set forth in independent claims 1, 6, 11, and 13, and consequently does not render obvious claims 1-3, 6-8, 11, 13, 18, and 19. …Yao fails to overcome the deficiencies20 
Atty. Docket: 4576-49200 (84012290US03) 
Examiner’s Response:
The Examiner respectfully disagrees. As set forth in the current office action, Li does teach these limitations. Specifically, Li teaches “establishing a first association between a user and the image data in the training data using the common text label and first user-related data of the user, wherein the first user-related data comprises posted text data, posted image data, or posted video of the user on the one or more social network platforms” because he teaches the association of a user (John or Spencer) with categorized image data by performing facial analysis on each image that performs the recognition of the user in the image using user data (for example facial recognition definitions, demographic data, etc.) such that this recognition is an association based on the common text label associated with common image and text data because that association is contextualized to a particular cluster or sub-cluster having a semantic description/text label, and such that the user data that is used to determine this association includes textual information (e.g. demographics) uploaded/posted of (i.e., relating to) the user in the formation of a user profile, includes image information derived from photos uploaded/posted by the user in the form of facial recognition definitions, and may also include videos uploaded/posted by the user which are used also to derive recognition information. (viz., [0047, 0067, 0068, 0075, 0076] The user database 122 may be based upon a profile builder, as understood by those of skill in the art. A profile builder may initiate generation of a profile, such for users of an application, including a social site application, for example. A profile builder may initiate generation of a user profile for use, for example, by a user, …. , The photo sharing platform 302 can also process the media content via a recognition module 306 to recognize that a person is captured in the media content by extrapolating user data associated with the person by using a recognition module. This user data can include, but is not limited to, social data associated with a user, contact information, profiles, relationship data, facial recognition definitions, data and information, demographic data, biometric data, and the like, and can be stored in the photo sharing database 304.,  In some embodiments, the recognition module 306 can also be used to compare two sets of user data to determine if the two sets match within a certain threshold. In one embodiment, the media content can include, but is not limited to, an image, a Video, and the like., The applied recognition algorithm then verifies the person’s identity based on data complied during the identification process of Step 502. The verification can be based upon information associated with the recognized person including, but not limited to, demographic information, age, gender, bio metric, and other types of information derivable from such image and facial recognition processing, or extracted from a user's profile, as understood by those of skill in the art., In some embodiments this occurs across identified clusters. In some embodiments, this occurs for each cluster. For example, user A has a cluster of images that has 10 images. Within the cluster, Spencer is identified 8 times and John is identified 6 times. Therefore, within the cluster, Spencer has a stronger tie to user A than John.) It is also noted that Li teaches the corresponding limitations in claim 4 directed the posted content of the target user for the same reasons (with the media content posted by the target user) but also by virtue of the establishment of an association between the target user (to whom a user is to be recommended) and the image data of the target user according to the common text label and the target user-related data based on the association of the aforementioned semantically clustered/categorized images with the primary user to which they belong (i.e., the association between any user and the target/primary user is based on a common association to the images) with the establishment of that association formed through a threshold category (i.e., the category/cluster is subsumed into a broader one if it fails a threshold criterion) that depends on target user data such as a number of photos as well as posted/uploaded text information (e.g., target user profile information as well as the target user-specification on the threshold number of photos required) (viz., [0076] As discussed above with respect to the clustering of images, for a user to register a score determinable for compiling a strength connection/score/tie with user A, it must meet a certain threshold, which according to some embodiments, can be set by the user, system, photo-sharing site, advertiser, or combination thereof.) 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983.  The examiner can normally be reached on M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT LEWIS KULP/Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122